Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Upon reconsidering, Gay in view of Chartier, the Examiner determined that Chartier would not be applicable to the present invention. Therefore, the following action is a second non-final, as a new set of rejections over Gay is provided as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 46, 48-50, 52-56, 58-59, and 62-65 are rejected under 35 U.S.C. 103 as being unpatentable over Gay et al (US 5,188,179) (hereinafter “Gay”) as evidenced by Koujan Fertilizers & Chemicals, Liquid Potassium Polysulfide, (2018) (hereinafter “Koujan”).

Regarding claim 46, Gay teaches the use of a corrosion inhibitor to protect a regular carbon steel pipe (Gay, Column 1, lines 60-67). Gay also teaches step (a) continually passing a fluid carrying corrodents through a pipe, said corrodents being at least one of the group consisting essentially of an aqueous phase of hydrogen sulfide, carbon dioxide, and sodium chloride (i.e., passing fluid in step (a) corresponds to the claimed first treatment solution; sodium corresponds to the salt cations and the chloride corresponds to the salt anions) (Gay, Claim 1). The step (a) corrodents of Gay would continually corrode the pipe as the fluid passes through the pipe (Gay, Column 7, Claim 1). 
Gay further teaches drilling mud is pumped down through the drill pipe and the drill bit to be returned to the earth’s surface through the annulus, i.e., the drilling mud is pumped from 
Gay also teaches that in some instances the acid gas contents can have very high salinity brines and high bottom hole temperatures including, a brine that has as much as 150,000 ppm of chloride, as known in the art (Gay, Column 1, lines 48-55). The brine including 150,000 ppm of chloride as taught in Gay, corresponds to the salt comprising at least 100,000 ppm of salt of the present invention, in that the salt of the present invention includes salt anions, of which chloride is a salt anion, and salt cations.
Additionally, Gay teaches that the sodium chloride is passed through the pipe before the polysulfide is brought into the fluid (Gay, Claim 1). The pipe in Gay is directly contacted by the brine solution, therefore resulting in at least some corrosion of the pipe during the process of creating an inhibiting film (Gay, Column 3, lines 19-35). 
Moreover, Gay teaches that an injection tubing (46) may be installed through the wellhead to extend down through the annulus and may be connected in such a way to inject inhibitor into or below the well tubing (Gay, Column 4, lines 55-60, Figure 1) in which the injection pipe extends from the earth’s surface (Gay, Claim 19). 
Gay then teaches that a polysulfide is brought into the passing fluid in step b (Gay, Column 7, Claim 1) and is reacted with ferrous iron to create a film on the surface of the pipe (Gay, Abstract). Additionally, Gay teaches that a potassium polysulfide is injected into the 
Given Gay teaches potassium polysulfide, which has a pH of 9.65, as evidenced by Koujan (Koujan, Title), added with the passing fluid, which has a pH of 4.5 (Gay, Column 5, lines 63-64), it would be clear to one of ordinary skill in the art that the solution in step b) comprising both potassium polysulfide and the passing fluid in step a) would be less than a pH of 9.65, which would overlap the pH of the presently claimed amount. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). The passing fluid comprising the polysulfide as taught in Gay corresponds to the second treatment solution of the present claims. 
Moreover, Gay teaches that a passing fluid, which includes a salt, is continuously passed through the pipes and corrodes the pipe and film, and then a polysulfide in brought continuously into the fluid to react with ferrous iron to form a precipitated film on the pipe (Gay, Column 3, lines 36-50). Gay also teaches that when there is an absence of hydrogen sulfide in the passing fluid, a polysulfide such as potassium polysulfide may be separately introduced into the system (Gay, Column 3, lines 50-55). The polysulfide continuously brought into the fluid is the second treatment solution and reacts with ferrous iron after the passing fluid corrodes the pipe and creates a film.  

Regarding claim 56, Gay teaches the use of a corrosion inhibitor to protect a regular carbon steel pipe (Gay, Column 1, lines 60-67). Gay also teaches step (a) continually passing a fluid carrying corrodents through a pipe, said corrodents being at least one of the group consisting essentially of an aqueous phase of hydrogen sulfide, carbon dioxide, and sodium chloride (i.e., passing fluid in step (a) corresponds to the claimed treatment solution comprising a salt; sodium chloride corresponds to the salt comprising at least chloride and at least sodium) (Gay, Claim 1). The step (a) corrodents of Gay would continually corrode the pipe as the fluid passes through the pipe (Gay, Column 7, Claim 1). 
Gay further teaches drilling mud is pumped down through the drill pipe and the drill bit to be returned to the earth’s surface through the annulus, i.e., the drilling mud is pumped from the earth’s surface through use of a drill pipe and drill bit (Gay, Column 7, lines 32-34). Gay also teaches that the drilling mud contains corrodents that are being pumped through and around the drill pipe while drilling a well (Gay, Column 7, lines 21-23). The pumping of drilling mud containing corrodents of Gay corresponds to pumping a treatment solution comprising a salt from Earth surface through a wellhead into carbon steel tubing in a wellbore of the present invention. 
Gay also teaches that in some instances the acid gas contents can have very high salinity brines and high bottom hole temperatures including, a brine that has as much as 150,000 ppm of chloride, as known in the art (Gay, Column 1, lines 48-55). The brine including 150,000 ppm of chloride as taught in Gay, corresponds to the salt comprising at least 100,000 ppm of salt of the present invention, in that the salt of the present invention includes salt anions, of which chloride is a salt anion, and salt cations.

Moreover, Gay teaches that an injection tubing (46) may be installed through the wellhead to extend down through the annulus and may be connected in such a way to inject inhibitor into or below the well tubing (Gay, Column 4, lines 55-60, Figure 1) in which the injection pipe extends from the earth’s surface (Gay, Claim 19). 
Gay then teaches that a polysulfide is brought into the fluid (Gay, Column 7, Claim 1) and is reacted with ferrous iron to create a film on the surface of the pipe (Gay, Abstract). Additionally, Gay teaches that a potassium polysulfide is injected into the tubing in order to react with the other constituents present in the pipe (Gay, Column 6, lines 10-16), thus contacting the corroded surface with a solution comprising sulfide ions to form an iron sulfide layer. 
The passing fluid comprising the polysulfide which reacts with ferrous iron to create a film on the surface of the pipe as taught in Gay corresponds to forming the iron sulfide layer on the corroded surface of the carbon steel tubing by chemically bonding the sulfide ions with iron in the carbon steel tubing of the present claims. 
Moreover, Gay teaches that a passing fluid, which includes a salt, is continuously passed through the pipes and corrodes the pipe and film, and then a polysulfide in brought continuously into the fluid to react with ferrous iron to form a precipitated film on the pipe (Gay, Column 3, lines 36-50). Gay also teaches that when there is an absence of hydrogen sulfide in the passing fluid, a polysulfide such as potassium polysulfide may be separately introduced into the system (Gay, Column 3, lines 50-55). The polysulfide continuously brought into the fluid is the second 

Regarding claims 48 and 58, Gay further teaches that in some instances the acid gas contents can have very high salinity brines and high bottom hole temperatures including, a temperature as high as 310°C, or 590°F (Gay, Column 1, lines 48-55). Gay also teaches that the fluid of claim 1 is continuously passed through the pipe (Gay, Abstract). The temperature and continuous flow correspond to claims 48 and 58 of the present invention. 
Gay additionally teaches that less than 10% of the sulfide present will be converted to disulfide and it is the disulfide that precipitates with iron (Gay, Column 6, lines 1-6). Moreover, Gay teaches having hydrogen sulfide at 0.054 molar, which would necessarily have 0.054 molar of sulfide ions (Gay, Column 7, lines 5-7). Molarity can be converted to ppm by converting molar concentration to grams per liter (molarity × atomic mass of solute), then converting to milligrams per liter (ppm) by multiplying by 1000, i.e., (0.054 × 32.06) × 1000 = 1760.4 ppm of sulfide ion in the passing fluid.  
Moreover, Gay teaches that the disulfide is injected through the injection tubing to be brought into reaction at the bottom of the well tubing (Gay, Column 6, lines 10-12) and the pipe is well tubing extending in a well bore from a producing formation to the earth’s surface and the reactant is being injected through an injection pipe extending from the earth’s surface to the producing formation (Gay, Claim 19). Thus, the injection of the disulfide into the injection pipe corresponds to the second treatment solution pumping from a source outside of the subterranean formation through the wellhead into the carbon steel tubing.

Regarding claims 49 and 59, Gay further teaches that in some instances the acid gas contents can have very high salinity brines and high bottom hole temperatures including, a brine that has as much as 150,000 ppm of chloride at a temperature as high as 310°C, or 590°F (Gay, Column 1, lines 48-55). Gay also teaches that the fluid of claim 1 is continuously passed through the pipe (Gay, Abstract). The temperature, concentration, and continuous flow correspond to claims 49 and 59 of the present invention. 
Gay additionally teaches that less than 10% of the sulfide present will be converted to disulfide and it is the disulfide that precipitates with iron (Gay, Column 6, lines 1-6). Moreover, Gay teaches having hydrogen sulfide at 0.054 molar, which would necessarily have 0.054 molar of sulfide ions (Gay, Column 7, lines 5-7). Molarity can be converted to ppm by converting molar concentration to grams per liter (molarity × atomic mass of solute), then converting to milligrams per liter (ppm) by multiplying by 1000, i.e., (0.054 × 32.06) × 1000 = 1760.4 ppm of sulfide ion in the passing fluid.

Regarding claim 50, Gay further teaches step (a) continually passing a fluid carrying corrodents through a pipe, said corrodents being at least one of the group consisting essentially of an aqueous phase of hydrogen sulfide, carbon dioxide, and sodium chloride (i.e., passing fluid in step (a) corresponds to the claimed first treatment solution; sodium corresponds to the salt cations and the chloride corresponds to the salt anions) (Gay, Claim 1). The step (a) corrodents of Gay would continually corrode the pipe as the fluid passes through the pipe (Gay, Column 7, Claim 1). 
Gay further teaches drilling mud is pumped down through the drill pipe and the drill bit to be returned to the earth’s surface through the annulus, i.e., the drilling mud is pumped from 

Regarding claim 52, Gay further teaches that during testing of the corrosion inhibitor, there was an increase of 0.039mm, or 39µm, in mean thickness of the test samples (Gay, Column 6, lines 25-26). The increase in thickness of Gay corresponds to the thickness of the layer in claim 52 of the present invention. As taught above, Gay teaches the passing fluid further comprising the polysulfide in step b (Gay, Claim 1), which is different than the passing fluid in step a, which does not comprise the polysulfide. 
Additionally, Gay teaches the pipe is well tubing extending in a well bore from a producing formation to the earth’s surface and the reactant is being injected through an injection pipe extending from the earth’s surface to the producing formation (Gay, Claim 19). The injection of the reaction from an injection pipe above the earth’s surface corresponds to the pumping of the first treatment solution from the earth’s surface.

Regarding claim 53, Gay further teaches that during testing of the corrosion inhibitor, there was an increase of 0.039mm, or 39µm, in mean thickness of the test samples (Gay, Column 6, lines 25-26). The increase in thickness of Gay corresponds to the thickness of the layer in claim 53 of the present invention.

Regarding claim 54, Gay further teaches that the pH of the salt solution is 4.5 (Gay, Column 5, lines 63-64). It would be obvious to one of ordinary skill in the art to provide a similar pH for the disulfide or polysulfide solution in order to allow the reaction of the sulfide 

Regarding claim 55, Gay further teaches that the pH of the salt solution is 4.5 (Gay, Column 5, lines 63-64). Gay teaches that the sodium chloride is passed through the pipe before the polysulfide is brought into the fluid, i.e., the first treatment solution is provided to the carbon steel tubing before the second treatment (Gay, Claim 1). Therefore, the pH of Gay falls within the pH range in claim 55 of the present invention. 

Regarding claims 62 and 63, Gay further teaches, that during testing of the corrosion inhibitor, there was an increase of 0.039mm, or 39µm, in mean thickness of the test samples (Gay, Column 6, lines 25-26). The increase in thickness of Gay corresponds to the thickness of the layer in claims 62 and 63 of the present invention.

Regarding claims 64 and 65, Gay further teaches that the pH of the resulting composition is 4.5 (Gay, Column 5, lines 63-64). The pH of Gay falls within the pH range in claims 64 and 65 of the present invention. 




Claims 47 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Gay et al. (US 5,188,179) (hereinafter “Gay”) taken in view of evidence by Monroe (US 2015/0083397 A1) (hereinafter “Monroe”).

Regarding claim 47, Gay teaches all elements of claim 46 above and iron sulfide inherently forms a hydrophobic coating on a carbon steel tube because of the hydrophobic nature of the metal sulfide, as evidenced by Monroe, Paragraph 38. Therefore, the formation of the precipitated film of Gay using a polysulfide and ferrous iron would create an iron sulfide layer that would be hydrophobic as in claim 47 of the present invention. Additionally, Gay teaches the pipe is well tubing extending in a well bore from a producing formation to the earth’s surface and the reactant is being injected through an injection pipe extending from the earth’s surface to the producing formation (Gay, Claim 19). The injection of the reaction from an injection pipe above the earth’s surface corresponds to the pumping of the first treatment solution from a source above the subterranean formation of the present invention.

Regarding claim 57, Gay teaches all elements of claim 56 above and iron sulfide inherently forms a hydrophobic coating on a carbon steel tube because of the hydrophobic nature of the metal sulfide, as evidenced by Monroe, Paragraph 38. Therefore, the formation of the precipitated film of Gay using a polysulfide and ferrous iron would create an iron sulfide layer that would be hydrophobic as in claim 57 of the present invention.

Response to Arguments
Regarding the previous 35 U.S.C. 112(a) rejection for failing to comply with the written description requirement, the Examiner appreciates that Applicant pointed to the relevant sections of the Specification that would support the phrase “the second treatment solution is different than the first treatment solution” and the previous rejection is withdrawn.

Upon further consideration of Chartier, it is noted that Gay in view of Chartier would not meet the present claims. Therefore, Chartier is withdrawn from the record. However, it is noted that Gay would still meet the present claims, as set forth above.


Applicant primarily argues:
“Furthermore, neither reference discloses pumping a treatment solution for the purpose of corroding the carbon steel tubing. Gay and Chartier, whether taken alone or in combination, do not disclose pumping a solution comprising the recited salt through a wellhead into carbon steel tubing in a wellbore, much less for the purpose of corroding (or in an effort to corrode) the carbon steel tubing.”

“By contrast, Gay does not disclose corroding the carbon steel tubing. Instead, Gay states that the “ferrous iron may be a constituent of the [formation] fluid passing through the pipe or separately injected.” See Gay, Abstract. Moreover, the Gay formation brine cannot corrode the tubing for at least the reason the corrosion inhibiting film (formed continuously) would inhibit such corrosion. See Gay, col. 3, lines 3-7. Even if the Gay formation brine corroded tubing (which Applicant denies), the Gay brine is produced from the formation and not pumped through the wellhead into the wellbore, contrary to the claims. See Gay, col. 5, lines 20-24.”
Remarks, p. 8
The Examiner respectfully traverses as follows:
It is noted, claim 46 recites,
“A method of treating carbon steel tubing, the method comprising:
pumping a first treatment solution comprising salt through a wellhead into carbon steel tubing in a wellbore in a subterranean formation for purpose of corroding the carbon steel tubing with the salt to facilitate forming of a protective layer comprising…” (emphasis added).

Reading the reference as a whole, 
Gay discloses,
“In a method of inhibiting a pipe against corrosion as may be caused by corrodents, the steps comprising: 
passing a fluid carrying corrodents through a pipe, said corrodents being at least one of the group consisting essentially of an aqueous phase of hydrogen sulfide, carbon dioxide, and sodium chloride; 
   (b) continually bringing a polysulfide into said fluid; 
   (c) continually bringing elemental ferrous iron into reaction with said polysulfide to form a precipitated film comprising an effectively amorphous iron disulfide on the interior surface of said pipe as corrosion inhibitor which tends to be continually dissolved away by said fluid while being continually replenished by the continuing precipitation from the continuing reaction of said polysulfide and said ferrous iron.” (emphasis added) (claim 1)

Therefore, it is clear that the fluid carrying the corrodents (i.e., passing fluid) in step (a) would be the first to pass through the pipe, which would necessarily corrode the pipe, instead of forming a corrosion inhibiting film.  It is only when the polysulfide and the elemental ferrous iron are finally introduced to the passing fluid in steps (b) and (c), the corrosion inhibiting film is formed. 

While Gay does not explicitly disclose the step (a) being “corroding the carbon steel tubing with the salt to facilitate forming of a protective layer”, given the passing fluid in step (a) having corrodent, it would necessary corrode the carbon steel pipe in Gay, further given inhibitors (the polysulfide and the elemental ferrous iron) are then introduced to the passing fluid in the pipe, it is clear that the step (a) would necessarily corrode the carbon steel pipe with the passing fluid to facilitate forming of the corrosion inhibitor film. 

Further, given the fluid passing through the pipe in step (a) does not contain any inhibitor, it is clear that the fluid in step (a) would not be capable to form a corrosion inhibiting film.
	


Therefore the arguments of the Applicant have been fully considered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732